                 Case 2:21-cv-00905-BJR Document 12 Filed 07/09/21 Page 1 of 2




 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9    ANGELA HOGAN, individually and on behalf               No. 2:21-cv-00905-BJR
      of all others similarly situated,
10                                                           DEFENDANT AMAZON.COM,
                           Plaintiff,                        INC.’S NOTICE OF PENDENCY OF
11                                                           OTHER ACTION IN ANOTHER
            v.                                               JURISDICTION OR FORUM
12
      AMAZON.COM, INC.,
13
                           Defendant.
14

15
            Pursuant to Local Civil Rule 3(h), defendant Amazon.com, Inc. (“Amazon”) identifies
16
     the following case pending in another jurisdiction or forum: B.H. v. Amazon.com, Inc., No. 1:21-
17
     cv-03169 (N.D. Ill. Jun. 11, 2021) (the “B.H. case”).
18
            The B.H. case involves all or a material part of the same subject matter as this case.
19
     See L.R. 3(h). In this case, plaintiff Angela Hogan asserts claims against Amazon under
20
     Sections 15(a), (b), and (c) of the Illinois Biometric Information Privacy Act (“BIPA”). Hogan
21
     also asserts a claim for common-law unjust enrichment. Hogan’s claims are based on Amazon’s
22
     alleged collection, possession, and use of her Biometric Data in connection with her Amazon
23
     Photos account.1 In the B.H. case, Hogan asserts the same claims, based on substantially similar
24
            1
25           For the sake of brevity, Amazon uses the term “Biometric Data” to refer collectively to
     “biometric identifiers” and “biometric information,” as those terms are defined by BIPA. See 740
26   ILCS § 14/10. By using that shorthand reference, Amazon does not concede or suggest that it
     collected, possessed, used, disclosed, or profited from any data governed by BIPA.
      NOTICE OF PENDENCY OF OTHER ACTION                                       Perkins Coie LLP
                                                                         1201 Third Avenue, Suite 4900
      (No. 2:21-cv-00905-BJR) – 1                                       Seattle, Washington 98101-3099
                                                                            Phone: 206.359.8000
                                                                             Fax: 206.359.9000
               Case 2:21-cv-00905-BJR Document 12 Filed 07/09/21 Page 2 of 2




 1   allegations, on behalf of B.H.—Hogan’s minor child. Compare, e.g., Hogan v. Amazon.com,

 2   Inc., No. 2:21-cv-00905, Dkt. 1-2 (W.D. Wash.)(“Hogan Complaint”) with B.H. v. Amazon.com,

 3   Inc., No. 1:21-cv-03169, Dkt. 1-1 (N.D. Ill.) (“B.H. Complaint”). Indeed, many of the paragraphs

 4   in the two complaints are identical. Compare, e.g., Hogan Compl. ¶¶ 1-12 with B.H. Compl. ¶¶

 5   1-12.

 6           The parties are also substantially the same. See L.R. 3(h). Amazon is the sole defendant

 7   in both cases. Hogan is the named plaintiff in this case. Hogan is also the legal representative of

 8   the plaintiff in the B.H. case. And the putative classes in both cases are similar and overlapping.

 9   Compare Hogan Compl. ¶ 76 with B.H. Compl. ¶ 78.

10           Amazon respectfully submits that the similarity between the subject matter and the

11   parties indicates that coordination between this case and the B.H. case could help avoid conflicts,

12   conserve resources, and promote the efficient determination of both actions. Amazon does not

13   believe that transfer should be effected pursuant to 28 U.S.C. § 1407.

14

15   Dated: July 9, 2021                           By: /s/ Ryan Spear
                                                   Ryan Spear, WSBA No. 39974
16                                                 Nicola C. Menaldo, WSBA No.44459
                                                   Ellie Chapman, WSBA No. 55881
17                                                 Perkins Coie LLP
                                                   1201 Third Avenue, Suite 4900
18                                                 Seattle, Washington 98101-3099
                                                   Telephone: 206.359.8000
19                                                 Facsimile: 206.359.9000
                                                   RSpear@perkinscoie.com
20                                                 NMenaldo@perkinscoie.com
                                                   EChapman@perkinscoie.com
21                                                 Attorneys for defendant
                                                   AMAZON.COM, INC
22

23                                                 Attorneys for defendant
                                                   AMAZON.COM, INC.
24

25

26

     NOTICE OF PENDENCY OF OTHER ACTION                                         Perkins Coie LLP
     (No. 2:21-cv-00905-BJR) – 2                                         1201 Third Avenue, Suite 4900
                                                                         Seattle, Washington 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
